DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is considered to be indefinite because it is unclear if the claim is considered to be an independent claim or dependent claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of claim 1 upon 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et al. (US Pub. No. 2014/0024460).
Regarding claim 1, Fox et al. (hereafter Fox) discloses a computer system comprising: a processor (Fig. 13, processor 652); and  5a storage device storing a program (Fig. 13, storage 656 and paragraph 128), the processor executing the program for providing information for displaying a gameplay image played by using an object based on a use operation of a player user on a viewer 
Regarding claim 2, Fox discloses the assistance control including a control of selecting the assistance object among possessed objects of the viewer user according to a selection operation 20instruction by the viewer user and giving the assistance object to the player user (paragraphs 56-59; wherein the player operations may include serving dishes, harvesting tomatoes, etc., to be the selecting the assistance object among possessed objects, wherein the a selection operation may provide information about the item and the operations to be performed.
Regarding claim 55, Fox discloses the processor executing the program for further controlling a progress of the game by changing exerted effects according to a timing of provision of the assistance object by the assistance control when a progress of the game is controlled by using the assistance object based on a use operation of the player user (paragraphs 56-59; wherein player may 
Regarding claim 7, Fox discloses the reward giving control including changing a content of the reward according to a timing of provision of the assistance object by the assistance control when the 20assistance object is used (paragraphs 70 and 72; wherein the provision of the assistance object could be visiting other player’s game boards and providing an award for a predetermined number of times a player visits to be reward giving control including changing a content of the reward according to a timing of provision of the assistance object by the assistance control when the 20assistance object is used).
Regarding claim 23, Fox discloses the reward giving control including changing a content of the reward based on a result of the game (paragraphs 56-59 and 68; wherein for example, if a casual player only visits less than the predetermined number of time to receive an a reward than that player does not receive the reward as discussed in paragraph 68 to be changing a content of the reward based on a result of the game).  
Regarding claim 24, Fox discloses 5the reward giving control including changing a content of the reward based on a type and/or quantity of the assistance object that has been used in the game (paragraphs 56-59 and 68; wherein as noted above, if the player does not visit the required number of times than that player does not receive the reward).  
Regarding claim 25, Fox discloses the processor executing the program for further implementing notification, 10wherein the notification is performed to the player terminal of the player user every time the assistance object is given to the player user by the assistance control (paragraph 
Regarding claim 26, Fox disclose a game system comprising: a server system that is the computer system as defined in claim 1, and 15the viewer terminal (Fig. 12, server 570).

Allowable Subject Matter
Claims 3-4, 6, and 8-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, the prior art of record does not disclose nor suggest the assistance control including a control of purchasing the assistance object and giving the assistance object to the player user according to a purchase operation 25instruction by the viewer user.
Regarding claim 9, the prior art does not disclose nor suggest the assistance control including accepting the assistance instruction from a plurality of the viewer users; giving a plurality of the assistance objects to the player user, the processor executing the program for further performing a selection list 5control that variably controls a display rank of the assistance object, the assistance object being displayed in a selection list when the player user selects the assistance object for use in the game.
The remaining dependent claims are rejected through there dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Jesus (US Pub. No. 2013/0274001); Marsland et al. (US Pub. No. 2012/0264520); .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.R./Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715